              Case 1:21-cv-03035-LJL Document 7 Filed 08/29/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

Intelligent Payment Processing Inc.              Case No.: 1:21-cv-03035-LJL
                 Plaintiff,


         v.                                          NOTICE OF VOLUNTARY
                                                     DISMISSAL WITHOUT
Uptempo Marketing Corp.
                                                     PREJUDICE
f/k/a Tempo Marketing Corp.,
Uptempo Servicing Corp.,
f/k/a/ Tempo Servicing Corp.,
Uptempo, Inc.
f/k/a 10588164 Canada Corp.,


-and-


HANK PAYMENTS CORP. f/k/a
     The Card Callaborative
     International Corp. f/k/a
    The Card Callaborative
     International, LLC,
                 Defendants.




        PLEASE TAKE NOTICE that Plaintiff, through undersigned counsel, hereby dismisses

its claims against all of the Defendant’s without prejudice and without attorney fees or costs to

any party.



Dated this 29h day of August, 2021.
                                                 Respectfully Submitted,
             Case 1:21-cv-03035-LJL Document 7 Filed 08/29/21 Page 2 of 2




                                                    /s/ Joshua Bronstein
                                                    Joshua Bronstein, Esq.
                                                    The Law Offices of Joshua
                                                    Bronstein & Associates, PLLC
                                                    114 Soundview Drive
                                                    Port Washington, New York 11050
                                                    T: (516) 698-0202
                                                    Jbrons5@yahoo.com
                                                    Attorneys for Plaintiff




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 29th day of August, 2021 a true and correct copy of the foregoing

document was sent to all counsel of record in the present action by e-Service via the courts ecf filing

system.



                                                                             /s/ Joshua Bronstein
                                                                             Joshua Bronstein, Esq.
